NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SAKIN RAM,                                      No.    18-72432

                Petitioner,                     Agency No. A205-539-612

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 12, 2021**
                               San Francisco, California

Before: McKEOWN, IKUTA, and BRESS, Circuit Judges.

      Sakin Ram seeks review of the Board of Immigration Appeals’ (“BIA”)

dismissal of his appeal of an immigration judge’s (“IJ”) denial of his applications

for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing due


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process challenges de novo and the agency’s factual findings for substantial

evidence, Rizo v. Lynch, 810 F.3d 688, 690 (9th Cir. 2016), we deny the petition.

      We need not decide whether the translation was deficient because Ram has

not established prejudice to prevail on his due process challenge. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009) (recognizing that a noncitizen raising

a due process claim for erroneous translation “must show that defects in translation

prejudiced the outcome of the hearing”). When the interpreter had difficulty

understanding words from a Hindi dialect, Haryanvi, the interpreter and the IJ

sought clarification or repetition to ensure that the translation was correct. See

Perez-Lastor v. I.N.S., 208 F.3d 773, 782 (9th Cir. 2000) (“[A]n IJ may ameliorate

the damage caused by an incompetent translation by asking for ‘[c]larification or

repetition.’” (second alteration in original) (quoting Kotasz v. I.N.S., 31 F.3d 847,

850 n.2 (9th Cir. 1994))). Also, there is no basis to conclude that the use of a

Hindi interpreter affected the adverse credibility finding, as Ram’s evasiveness and

non-responsiveness continued during the portion of the merits hearing that used a

Haryanvi interpreter.

      To show that the IJ failed to act as a neutral arbiter and violated Ram’s due

process rights, Ram must show that the proceeding was “so fundamentally unfair

that [he] was prevented from reasonably presenting his case.” Rizo, 810 F.3d at

693 (quoting Platero-Cortez v. I.N.S., 804 F.2d 1127, 1132 (9th Cir. 1986)). To


                                          2
the extent that the IJ expressed impatience or annoyance with Ram, the IJ did not

violate Ram’s due process rights. Id. (“[A] mere showing that the IJ was

unfriendly, confrontational, or acted in an adversarial manner is not enough to

meet [the noncitizen’s] burden.”). Ram was permitted to testify and offer

evidence, and his own counsel sought the IJ’s help when Ram’s evasiveness

persisted.

      Substantial evidence supports the agency’s adverse credibility

determination. Ram was evasive throughout his testimony. The IJ permissibly

concluded that Ram’s inconsistent testimony further undermined his credibility.

Among other inconsistencies, Ram was inconsistent in his testimony about how he

obtained a passport.

      Substantial evidence supports the BIA’s conclusion that, in the absence of

credible testimony, Ram did not establish eligibility for asylum, withholding of

removal, or CAT relief. Ram’s argument that “the IJ failed to read the United

States Department of State reports on human right practices for India, and failed to

conduct an analysis under the unwilling and unable standard” lacks merit. The IJ

noted that “[a]ll admitted evidence has been considered regardless of whether [it

is] specifically mentioned in the text of this decision.” And the country condition

evidence in the record does not compel a conclusion that it is more likely than not

Ram will be subject to torture in India. See 8 C.F.R. §§ 1208.16(c), 1208.18(a)(1).


                                         3
PETITION DENIED.




                   4